IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. AP-76,939, AP-76,940, AP-76,941, AP-76,942, AP-76,943, AP-76,944 



EX PARTE MICHAEL LEONARD CARNEY, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F94-58738-J, F94-58739-J, F94-58740-J, 
F94-58741-J, F94-58742-J, & F94-23889-J 
IN THE CRIMINAL DISTRICT COURT NUMBER THREE
FROM DALLAS COUNTY


Per curiam. Keasler, J., filed a dissenting opinion in which Hervey, and Alcala,
JJ., joined. Meyers, J., dissented.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of aggravated robbery, unauthorized use of a motor vehicle, aggravated assault on a peace officer,
possession of cocaine, and theft. He was sentenced to forty years' imprisonment in each case. He did
not appeal his convictions.
	Applicant contends that his trial counsel's ineffective assistance of counsel rendered in three
cases (1) that were handled weeks before the open pleas in these cases prejudiced him in the instant
cases. 
	The trial court has determined that trial counsel's deficient performance in three prior cases
prejudiced Applicant in the instant cause. The State agrees. Relief is granted. The sentences in Cause
Nos. F94-58738-J, F94-58739-J, F94-58740-J, F94-58741-J, F94-58742-J, and F94-23889-J in the
Criminal District Court Number Three of Dallas County are set aside, and Applicant is remanded
to the custody of the Sheriff of Dallas County so that new punishment hearings can be conducted.
The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court
issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 16, 2013
Do not publish
1.  Ex parte Carney, Nos. AP-76,630, AP-76,631 & AP-76,632 (Tex. Crim. App. Sep. 14,
2011) (unpublished).